Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that “a search for publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose…”.  This is not found persuasive because the scope of the search that Applicant refers is a function of the claimed invention. As noted in the January 27, 2022 restriction requirement, the restriction grouping is between distinct statutory categories of inventions (MPEP 806.05). Each statutory category requires a distinct search. Combining the searches increases examination time and time to first action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mardian; Allen P. et al. (US 7468104 B21, US 20050028732 A1, US 20040033310 A1, US 20050147751 A1, US 20030215569 A1). Mardian teaches an atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition, comprising: a chamber (15; Figure 1-Applicant’s 201; Figure 7) comprising an inner surface (12+14; Figure 1-column 3; lines 21-30) for defining a containing space (15; Figure 1); a stage (24; Figure 1-Applicant’s 202’; Figure 7) disposed in the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) for supporting at least one substrate (25; Figure 1-Applicant’s W; Figure 7); a precursor inlet (18; Figure 1-Applicant’s 206’; Figure 7) fluidly connected to the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), for providing at least one precursor into the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7); at least one pumping port (36; Figure 1-Applicant’s 203; Figure 7) fluidly connected to the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), for exhausting at least one precursor in the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7); a shielding component (12; Figure 1-Applicant’s 204; Figure 7) disposed in the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) and shielding part of the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), wherein there is a gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), and the gap (30; Figure 1) is connected to the containing space (15; Figure 1); and at least one gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) disposed on the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), wherein the shielding component (12; Figure 1-Applicant’s 204; Figure 7) shields the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7), the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) introduces an inactive gas (column 3; lines 25-35) to between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) to make the inactive gas (column 3; lines 25-35) diffuse to the gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the chamber (15; Figure 1-Applicant’s 201; Figure 7), and the inactive gas (column 3; lines 25-35) diffuses to the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) through the gap (30; Figure 1), as claimed by claim 1
Mardian further teaches:
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 1, wherein the inner surface (12+14; Figure 1-column 3; lines 21-30) comprises an inner wall surface (12; Figure 1-column 3; lines 21-30) and an inner bottom surface (14; Figure 1-column 3; lines 21-30), the shielding component (12; Figure 1-Applicant’s 204; Figure 7) shields part of the inner wall surface (12; Figure 1-column 3; lines 21-30) and part of the inner bottom surface (14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), the gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) comprises a gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner wall surface (12; Figure 1-column 3; lines 21-30) and a gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner bottom surface (14; Figure 1-column 3; lines 21-30), the inactive gas (column 3; lines 25-35) is introduced from the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) and diffuses to the gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner wall surface (12; Figure 1-column 3; lines 21-30) and the gap (30; Figure 1) between the shielding component (12; Figure 1-Applicant’s 204; Figure 7) and the inner bottom surface (14; Figure 1-column 3; lines 21-30), and the inactive gas (column 3; lines 25-35) diffuses to the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) through the gaps (30; Figure 1), as claimed by claim 2
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 2, further comprising at least one second pumping port (22; Figure 1) disposed on the inner bottom surface (14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7) and fluidly connected to the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), for exhausting the inactive gas (column 3; lines 25-35) or at least one precursor in the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), as claimed by claim 3
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 1, wherein the inactive gas (column 3; lines 25-35) does not react with the precursor, as claimed by claim 9
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 2, further comprising at least one second opening (28 on 14; Figure 1) disposed on the inner bottom surface (14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), for introducing the inactive gas (column 3; lines 25-35) into the containing space (15; Figure 1) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), as claimed by claim 10
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li; Yicheng (US 7794546 B22; US 20070209588 A1; US 20070157683 A1; US 20070209590 A1;  US 20070212484 A1; US 20070116872 A1; US 20070116873 A1). Li teaches an atomic layer deposition equipment (Figure 1A,2A,3) capable of reducing precursor deposition, comprising: a chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7) comprising an inner surface (132; Figure 1A,2A,3) for defining a containing space (182; Figure 1A,2A,1B,2A,2B); a stage (302; Figure 1A,2A,2B-Applicant’s 202’; Figure 7) disposed in the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7) for supporting at least one substrate (125; Figure 1A,2A-Applicant’s W; Figure 7); a precursor inlet (146; Figure 2A-Applicant’s 206’; Figure 7) fluidly connected to the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), for providing at least one precursor into the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7); at least one pumping port (pumping headers in 130; Figure 1B,2A,2B-Applicant’s 203; Figure 2; 203’; Figure 5) fluidly connected to the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), for exhausting at least one precursor in the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7); a shielding component (130,312/304; Figure 1B,2A,2B,3,3-Applicant’s 204; Figure 7) disposed in the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7) and shielding part of the inner surface (132; Figure 1A,2A,3) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), wherein there is a gap (gap between 132 and 312/304; Figure 1B,2A,2B,3) between the shielding component (130,312/304; Figure 1B,2A,2B,3,3-Applicant’s 204; Figure 7) and the inner surface (132; Figure 1A,2A,3) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), and the gap (gap between 132 and 312/304; Figure 1B,2A,2B,3) is connected to the containing space (182; Figure 1A,2A,1B,2A,2B); and at least one gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) disposed on the inner surface (132; Figure 1A,2A,3) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), wherein the shielding component (130,312/304; Figure 1B,2A,2B,3,3-Applicant’s 204; Figure 7) shields the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7), the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) introduces (during Figure 2A) an inactive gas (column 6; lines 4-13) to between the shielding component (130,312/304; Figure 1B,2A,2B,3,3-Applicant’s 204; Figure 7) and the inner surface (132; Figure 1A,2A,3) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7) to make the inactive gas (column 6; lines 4-13) diffuse to the gap (gap between 132 and 312/304; Figure 1B,2A,2B,3) between the shielding component (130,312/304; Figure 1B,2A,2B,3,3-Applicant’s 204; Figure 7) and the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7), and the inactive gas (column 6; lines 4-13) diffuses to the containing space (182; Figure 1A,2A,1B,2A,2B) of the chamber (110; Figure 1A,2A-Applicant’s 201; Figure 7) through the gap (gap between 132 and 312/304; Figure 1B,2A,2B,3), as claimed by claim 1
Li further teaches:
The atomic layer deposition equipment (Figure 1A,2A,3) capable of reducing precursor deposition of claim 1, further comprising at least one hollow component (312/304; Figure 1B,2A,2B,3-Applicant’s 203’; Figure 5), wherein the pumping port (pumping headers in 130; Figure 1B,2A,2B-Applicant’s 203; Figure 2; 203’; Figure 5) is disposed in the hollow component (312/304; Figure 1B,2A,2B,3-Applicant’s 203’; Figure 5) and the position of the hollow component (312/304; Figure 1B,2A,2B,3-Applicant’s 203’; Figure 5) is higher than the stage (302; Figure 1A,2A,2B-Applicant’s 202’; Figure 7), as claimed by claim 4
The atomic layer deposition equipment (Figure 1A,2A,3) capable of reducing precursor deposition of claim 4, further comprising a baffle (310; Figure 3-Applicant’s 205; Figure 5) disposed below the hollow component (312/304; Figure 1B,2A,2B,3-Applicant’s 203’; Figure 5), wherein there is an upper exhaust path (312; Figure 3) formed between the baffle (310; Figure 3-Applicant’s 205; Figure 5) and the pumping port (pumping headers in 130; Figure 1B,2A,2B-Applicant’s 203; Figure 2; 203’; Figure 5) of the hollow component (312/304; Figure 1B,2A,2B,3-Applicant’s 203’; Figure 5), as claimed by claim 5
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mardian; Allen P. et al. (US 7468104 B23, US 20050028732 A1, US 20040033310 A1, US 20050147751 A1, US 20030215569 A1) in view of Pamarthy; Sharma et al. (US 8475625 B2). Mardian is discussed above.
Mardian does not teach:
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 1, wherein the shielding component (12; Figure 1-Applicant’s 204; Figure 7) comprises a substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4), the substrate (25; Figure 1-Applicant’s W; Figure 7) is transported into the chamber (15; Figure 1-Applicant’s 201; Figure 7) from the substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4), and the inactive gas (column 3; lines 25-35) is introduced to between the substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4) and the inner surface (12+14; Figure 1-column 3; lines 21-30) of the chamber (15; Figure 1-Applicant’s 201; Figure 7), as claimed by claim 7
The atomic layer deposition equipment (Figure 1) capable of reducing precursor deposition of claim 7, wherein the shielding component (12; Figure 1-Applicant’s 204; Figure 7) further comprises at least one channel fluidly connected to the substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4), the inactive gas (column 3; lines 25-35) introduced from the gas inlet (32; Figure 1; column 3; lines 25-35-Applicant’s O2012; Figure 7) is introduced into the substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4) via the channel to prevent the precursor from entering the substrate (25; Figure 1-Applicant’s W; Figure 7) entrance (Applicant’s O204’; Figure 4) of the shielding component (12; Figure 1-Applicant’s 204; Figure 7), as claimed by claim 8
Pamarthy teaches a similar wafer processing system (Figure 1) including a notched (940; Figure 9) shielding component (902,930; Figure 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mardian to add a notch to Mardian’s shielding component (12; Figure 1-Applicant’s 204; Figure 7) as taught by Pamarthy.
Motivation for Mardian to add a notch to Mardian’s shielding component (12; Figure 1-Applicant’s 204; Figure 7) as taught by Pamarthy is “to facilitate substrate passage through the outer liner 116” as taught by Pamarthy (column 11; lines 20-30).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Li; Yicheng (US 7794546 B2) is cited as the closest prior art and does not teach or suggest Li’s atomic layer deposition equipment (Figure 1A,2A,3) capable of reducing precursor deposition of claim 5, wherein the baffle (310; Figure 3-Applicant’s 205; Figure 5) comprises a bottom and at least one annular protrusion (Applicant’s V205; Figure 5), the annular protrusion (Applicant’s V205; Figure 5) is disposed on a surface of the bottom, and the bottom of the baffle (310; Figure 3-Applicant’s 205; Figure 5) is connected to the stage (302; Figure 1A,2A,2B-Applicant’s 202’; Figure 7), as claimed by claim 6

Conclusion
The prior art made of record and relied upon and not relied upon is considered pertinent to applicant's disclosure. The below references not relied upon illustrate liners with functional similarities to the claimed invention.
US 20040033310 A1
US 20120184054 A1
US 20070209590 A1
US 20070212484 A1
US 20180057937 A1
US 20070116872 A1
US 20070116873 A1
US 20160319425 A1
US 20190338420 A1
US 20050028732 A1
US 20210156024 A1
US 20070209588 A1
US 20070157683 A1
US 20210166925 A1
US 20030215569 A1
US 20210002763 A1
US 10636629 B2
US 8475625 B2
US 8858754 B2
US 20030215569 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referenced document
        2 Referenced document
        3 Referenced document